933 So. 2d 650 (2006)
Obidiah McCASKILL, Petitioner,
v.
James R. McDONOUGH, Respondent.
No. 1D05-4771.
District Court of Appeal of Florida, First District.
July 3, 2006.
Obidiah McCaskill, pro se, Petitioner.
Beverly Brewster, Assistant General Counsel, Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. However, because the petition for writ of mandamus filed below constituted a collateral criminal proceeding, we remand with directions that the trial court remove the lien from the appellant's account or direct the reimbursement of any funds that have been withdrawn to satisfy the lien. See Cox v. Crosby, ___ So.2d ___, 2006 WL 176681 (Fla. 1st DCA 2006), rev. granted sub nom. McDonough v. Cox, 924 So. 2d 809 (Fla.2006) (unpublished table opinion).
WOLF, PADOVANO and POLSTON, JJ., concur.